DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 in the reply filed on 10/27/22 is acknowledged.
Claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/25/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “an optional upper arrangement and an optional lower arrangement”. The “optional” clause muddies the scope of the claim. It is unclear if the optional arrangements are a structure required by the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wallner, US 2004/0126602.
Regarding claim 1:
Wallner discloses a panel comprising a core, wherein the core comprises a mineral-based layer (each of layers 20, 30 and 50 are mineral-based, para. 0060 – gypsum cement, magnesium oxide, sand) wherein the mineral-based layer further comprises a polymer compound (para. 0060 – polyvinyl polymer; para. 0042 – acrylic polymer).
Regarding claim 2:
Wallner discloses wherein the polymer compound comprises acrylic (para. 0042).
Regarding claim 6:
Wallner discloses wherein the mineral-based layer comprises magnesium sulfate (para. 0049).
Regarding claim 8:
Wallner discloses wherein the mineral-based layer further comprises a binding agent in an amount of 0% (para. 0060 – no binder).
Regarding claim 10:
Wallner discloses wherein one or more of the mineral-based layer comprises reinforcement fibers embedded in a mineral-based matrix wherein the fibers are configured to increase tensile strength of the mineral-based layer (para. 0072 and 0073).

Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grafenauer, US 2020/0063442.
Regarding claim 1:
Grafenauer discloses a panel comprising a core, wherein the core comprises a mineral-based layer, wherein the mineral-based layer further comprises a polymer compound (para. 0011).
Regarding claim 11:
Grafenauer clearly discloses wherein the panel comprises a mechanical locking system as claimed (refer to Figs. 1-3c).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Wallner, US 2004/0126602 or, in the alternative, under 35 U.S.C. 103 as obvious over Wallner, US 2004/0126602.
Regarding claim 3:
Wallner discloses wherein the mineral-based layer comprises the polymer compound in an amount of 1 to 15% volume (para. 0042).
Regarding claim 5:
Wallner discloses wherein the mineral-base layer comprises magnesium oxide in the amount of 25 to 65 % volume (para. 0049).
Regarding claims 7 and 9:
Wallner discloses wherein the mineral-based layer further comprises at least one filler/additive that is between 0 and 50%volume (para. 0049).

Wallner discloses the volume percentages rather than the weight percentages. The volume percentages appear that they would overlap with the claimed weight percentages. Regardless, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the material weight percentage range limitations disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05. Wallner discloses the specific materials. In the instant case, there is no evidence that the specific weight ranges not explicitly disclosed by Wallner provide a criticality that could not be discovered with a reasonable amount of experimentation based on the teachings of Wallner.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wallner, US 2004/0126602 in view of Boucke, US 2022/0018140.
Regarding claim 4:
Wallner does not expressly disclose the glass transition temperature of the polymer compound.
Boucke discloses polymer compounds in a panel having a low glass transition temperature in the range of -50 to 30 (para. 0043).
At the time the invention was filed, it would have been obvious to provide a low glass transition temperature as suggested by Coucke to the polymer compound of Wallner in order to provide better impact properties (para. 0043 of Boucke).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661. The examiner can normally be reached Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT W HERRING/Primary Examiner, Art Unit 3633